DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,095,949 to Butler in view of EP 3 287 337 A1 to Andersson and in view of EP 2 135 832 A1 to Bayer et al.
Re-claim 1, Butler teaches a parking brake, comprising: a brake carrier 12 forming a spaced apart gap 13 capable of allowing a guide rail (imagined as element 11) to travel within; a caliper 19/20 is moveably connected to the brake carrier; a first brake pad 14 and a second brake pad 14 are placed on opposite side of the gap and any guide rail; an actuator 23 moves the first and second brake pads toward the guide rail in a braking operation, the actuator causes the first brake pad to move toward the guide rail in a first direction and further causes the second brake pad to move toward the guide rail in an opposite, second direction, the first brake pad is located between the actuator 23 and the guide rail 11, the second brake pad is on an opposite side of the guide rail 11 from the actuator 23; at least one compression spring 28 is between the plate of the carrier and the first brake pad, the first compression spring is compressed based the first brake pad moving toward the guide rail in the first direction; at least second compression spring 28 is between the plate of the carrier and the second brake pad, the second compression spring is compressed based the second brake pad moving toward the guide rail in the second direction, the first and second compression springs are configured to keep the first and second brake pads substantially centered with respect to the brake carrier.  However, Butler fails to teach the carrier having a first plate and a second plate, or the brake used with an elevator.
Andersson teaches a brake having pivoted levers supported by a first 3 and second 6 plate disposed on opposite side of a rail 16 (see paragraph 1).  Forming the carrier or support for the brake levers from two separate plates allows for a greater lateral spaced formed between the pad sides.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carrier of Butler from a first and second plate as taught by Andersson, as this would have allowed for a greater lateral spaced between the brake pads and would not have affected the operation of the brake.
Bayer et al. teach the use of a caliper type brake used an elevator parking brake.  Clearly the brake of Butler is capable of performing the functions of an elevator parking brake, as further suggested by Bayer et al.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the brake of Butler as an elevator parking brake as taught by Bayer et al., as this is merely a further possible use of the brake taught by Butler.
Re-claim 2, the caliper 19/20 is movably connected to the brake carrier 12 with sliding pins.  These are pins 129 shown in figure 5, or simply the various pins allowing movement of rod 20 and lever 19.
Re-claim 3, the caliper 19/20 is movably connected to the brake carrier 12 with a hinged bracket 15/16, the hinged bracket provides a restricted movability of the caliper with respect to the brake carrier.  Each hinged bracket 15/16 pivots upon the carrier via connection 12a.
Re-claim 4, the hinged bracket includes bushings (element 131 figure 5) configured to movably connect the caliper and the brake carrier to the hinged bracket.
Re-claim 5, the actuator 23 is a hydraulic cylinder.
Re-claim 10, Bayer et al. further teach the presence of an elevator car (see figure 5) as part of the elevator car parking brake.  Elevator cars are normally associated with an elevator, and as such it would have been obvious to one of ordinary skill in the art to have provided an elevator car with the apparatus of Butler as modified by Bayer et al.
Re-claim 11, Butler is silent regarding the stiffness of the compression springs, specifically having a stiffness of 1 N/mm.  Compression springs have a stiffness that is overcome by an external force, the selection of which is dependent upon a desired operational and engineering characteristic.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date to have selected as a matter of engineering choice a stiffness of 1 N/mm for the compression springs 28, as this value would not have affected the operation of the brake, and would have provided a specific operational characteristic as desired for the intended environment.
Re-claim 13, Butler further teaches a method of operating the elevator car parking brake, the method comprising: causing the actuator 23 to move the first brake pad toward the guide rail 11 to compress the at least one first compression spring 28; causing the caliper to move in the second direction to move the second brake pad toward the guide rail 11 and to compress the at least one second compression spring 28, based on the at least one first compression spring being compressed as a result of the first brake pad moving in the first direction toward the guide rail, such that the first and second brake pads contact the guide rail approximately simultaneously.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Andersson and Bayer et al. as applied to claim 5 above, and further in view of EP 0 988 467 B1 to De Vries et al.
Re-claims 7 and 8, Butler fails to teach the actuator including an electro-mechanical linear actuator, but rather a hydraulic actuator.
De Vries et al. teach a caliper brake actuated by an electro-mechanical linear actuator.  The system further includes a controller 29 that calculates the revolutions of the linear actuator is operated to move first and second brake pads in a braking operation; determine a wear of the brake pads based on the revolutions; and issue a wear alert when a number of calculated revolutions exceeds a threshold value, see paragraphs 4 and 12.  This type of actuator is able to replace a hydraulic actuator, thus eliminating the need for fluid lines and the use of a fluid.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the hydraulic actuator of Butler with an electro-mechanical linear actuator of the type taught by De Vries et al., as this would have eliminated the need for fluid and fluid and the linear actuator would have provided an easy means by which to monitor brake pad wear.

Allowable Subject Matter
Claims 6, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Booth and Savarimuthu each teach a brake having suction cups.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 24, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657